Citation Nr: 0914042	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
status post-radical prostatectomy, to include as due to 
exposure to herbicides.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides and 
as secondary to the Veteran's prostatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The competent and more probative, credible, and 
persuasive evidence does not demonstrate that the Veteran 
served in Vietnam or that he was exposed to herbicides, 
including Agent Orange, during military service.  

2.  The Veteran's prostate cancer did not manifest during, or 
as a result of, his military service.  

3.  The Veteran's erectile dysfunction did not manifest 
during, or as a result of, his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
prostate cancer, to include as due to exposure to herbicides, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for erectile 
dysfunction, to include as due to exposure to herbicides and 
as secondary to the Veteran's prostate cancer, have not been 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310(a), 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 that fully addressed all 
notice elements.  The letter was sent prior to the initial RO 
decision in this matter and informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It also informed 
the Veteran on how to establish a claim based on exposure to 
herbicides, and it provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of service connection for prostate 
cancer or erectile dysfunction because there is no evidence 
to satisfy the McLendon criteria discussed above.  
Specifically, there is no evidence suggesting that the 
Veteran suffered from prostate cancer or erectile dysfunction 
during his military service, or, that he was ever exposed to 
herbicides or ever served in Vietnam.  Therefore, a medical 
examination would serve no useful purpose in this case, since 
the requirements for a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has also obtained the records of the 
Veteran's outpatient treatment with VA and incorporated these 
records into the Veteran's claims file.  Significantly, VA 
received a letter from the Veteran in December 2008 
indicating that the Veteran had no additional evidence in 
support of his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A § 1116(a)(1).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Under the Agent Orange Act of 1991 and the Veterans Education 
and Benefits Expansion Act of 2001, the Secretary of Veterans 
Affairs has contracted with the National Academy of Sciences 
(NAS) to review medical studies on Agent Orange.  According 
to law, based on the NAS studies, the Secretary makes 
determinations as to whether a presumption of service 
connection is warranted for various disorders.  The following 
diseases have been associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e) (2007).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42,600 (June 24, 2002).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a Veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In Haas v. Nicholson, No. 2007-7037 (Fed. Cir. May 8, 2007), 
the United States Court of Appeals for the Federal Circuit 
upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point during the Vietnam conflict on the 
landmass of Vietnam or in its inland waters.  

Service Connection for Prostate Cancer

The Veteran contends that he is entitled to service 
connection for his prostate cancer, specifically, as a result 
of exposure to herbicides while in Vietnam.  However, the 
evidence of record does not demonstrate that the Veteran 
served in Vietnam during his military service.  Further, the 
evidence does not demonstrate that the Veteran was exposed to 
herbicides during his military service, or that his prostate 
cancer was related to his military service.  As such, his 
claim for service connection may not be granted.  

The Veteran indicated in a letter received by VA in December 
2007 that he was stationed in Okinawa from July 1965 to 
December 1965.  In a letter received by VA in November 2007, 
the Veteran indicated that while stationed in Okinawa, he 
would sometimes go to Vietnam for days at a time to work on 
aircraft tankers in need of repair.  However, there is no 
evidence of record supporting this contention.  In fact, the 
evidence of record suggests that the Veteran never left the 
continental United States during his service.  

According to the Veteran's DD-214, the Veteran had 4 years of 
military service with no foreign and/or sea service.  Also, 
according to his personnel records, in August 1965, the 
Veteran was an aircraft mechanic stationed at Carswell, Air 
Force Base.  The Veteran has indicated he was in Okinawa from 
July 1965 to December 1965, but the evidence contradicts this 
statement.  Likewise, service dental records indicate that 
the Veteran underwent extensive dental treatment in September 
1965, and service medical records from September 1965 
indicate that the Veteran sought emergency treatment for 
flulike symptoms.  None of the records indicate that this 
treatment took place overseas.  

The Board recognizes that the Veteran has submitted several 
hand-written letters in support of his contention that he 
served in Vietnam.  These letters suggest that the author 
spent some time in Vietnam in 1965.  However, the Board does 
not find these letters to be sufficiently credible to 
outweigh the evidence against the Veteran's claim.  The 
Veteran's personnel records, DD-214, and medical records all 
demonstrate that the Veteran did not serve in Vietnam during 
his military service.  Several handwritten letters with 
casual references to Vietnam are not sufficient to outweigh 
the substantial evidence suggesting that the Veteran never 
served in Vietnam.  

Therefore, the Board finds that the preponderance of the 
evidence of record demonstrates that the Veteran did not 
serve in Vietnam during his military service.  As such, the 
presumption of exposure to Agent Orange and other herbicides 
does not apply in this case.  38 C.F.R. § 3.307(a)(6)(iii).  

While the Veteran asserts that the residuals of his prostate 
cancer should be presumptively service-connected due to his 
alleged exposure to Agent Orange, the Board will also 
consider the Veteran's claim on a direct basis to afford him 
all possible avenues of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation.

As previously noted above, for a claim to be granted on a 
direct basis, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, there is no evidence suggesting that the 
Veteran suffered from prostate cancer during his military 
service.  According to the Veteran's June 1967 separation 
examination, the Veteran had suffered from persistent 
urethral discharge since having gonorrhea in November 1966.  
The Veteran was noted to have chronic prostatitis at the time 
of separation.  However, there is no post-service evidence 
suggesting that the Veteran was again treated for 
prostatitis.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
prostate cancer until 2004, or approximately 37 years after 
separation from service, tends to establish that the 
Veteran's prostate cancer was not a result of his military 
service.

As a final matter, the Board has considered the opinions 
offered by the Veteran.  The Veteran believes that his 
prostate cancer was a result of his military service.  
However, VA has received no evidence suggesting that the 
Veteran has the training and expertise necessary to offer 
such a medical opinion.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Veteran's claim must be 
denied.  

Service Connection for Erectile Dysfunction

The Veteran contends that he is entitled to service 
connection for his erectile dysfunction, to include as 
secondary to exposure to herbicides and his prostate cancer.  
However, the evidence does not support a grant of service 
connection in this case.  

As previously discussed, the preponderance of the evidence 
suggests that the Veteran did not serve in Vietnam, and the 
Board has found no competent evidence in support of the 
Veteran's contention that he was ever exposed to herbicides.  
Since this has already been discussed at length in the 
previous section, the Board will not revisit this argument.  
The Veteran's claim of entitlement to service connection for 
erectile dysfunction, as secondary to herbicide exposure, 
must be denied.  

Also, the Veteran has alleged that his erectile dysfunction 
is secondary to his prostatectomy.  Service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, since the Board has concluded that 
service connection is not warranted for the residuals of the 
Veteran's prostate cancer, the Veteran is not entitled to 
service connection for a disability that is secondary to this 
cancer.  As such, the Board does not need to consider further 
whether the Veteran's erectile dysfunction is secondary to 
his prostate cancer and treatment.  

Finally, the Board has considered whether the Veteran is 
entitled to service connection for erectile dysfunction on a 
direct basis.  However, the evidence of record does not 
reflect any competent medical evidence suggesting a link 
between erectile dysfunction and the Veteran's military 
service.  

The Veteran's service medical records are entirely silent as 
to complaints of erectile dysfunction.  No mention of such a 
disorder was made in the Veteran's June 1967 separation 
examination, and his genitourinary system was described as 
normal at that time.  Therefore, the evidence does not 
suggest that the Veteran's erectile dysfunction began during 
his military service.  

Post-service medical records also fail to suggest a 
connection between the Veteran's erectile dysfunction and his 
military service.  The first medical evidence of erectile 
dysfunction is a December 2004 VA outpatient treatment note.  
The examiner does not suggest that the Veteran's erectile 
dysfunction may have arisen as a result of his military 
service.  In fact, no such medical opinion is currently of 
record.  

As previously noted, when considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for or complaints of erectile dysfunction for 
approximately 37 years after separation from service tends to 
establish that the Veteran's current disorder is not a result 
of his military service.

As evident from the above discussion, the Board has 
considered all possible avenues of recovery for the Veteran.  
However, none of the evidence of record suggests that service 
connection is warranted under any theory.  Since the 
preponderance of the evidence is against the claim, the 
provisions regarding reasonable doubt are not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Veteran's claim of entitlement to service 
connection for erectile dysfunction must be denied.  





ORDER

Entitlement to service connection for prostate cancer status 
post-radical prostatectomy, to include as due to exposure to 
herbicides, is denied.  

Entitlement to service connection for erectile dysfunction, 
to include as due to exposure to herbicides and as secondary 
to the Veteran's prostatectomy, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


